                                              Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 1 of 11


                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                          CASE NAME:                  WESTMORELAND COAL COMPANY, et. al.                                                                                                                  CASE NUMBER:                      18-35672

                                                                                                                                                                                                          Petition Date:                     10/9/18

            MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                                        NOVEMBER                                  YEAR                       2018
            MONTH                                                                     October                     November                           December                           January                   February               Petition to Date

            REVENUES (MOR-6)                                                      $      63,106,204          $           67,593,714             $                        -        $                   -       $                  -   $          130,699,918
            INCOME (LOSS) BEFORE INT; DEPREC./TAX (MOR-6)                                (5,985,527)                      (2,853,648)                                    -                            -                          -                (8,839,175)
            NET INCOME (LOSS) (MOR-6)                                                   (36,899,702)                    (11,113,593)                                     -                            -                          -               (48,013,295)
            PAYMENTS TO INSIDERS (MOR-9)                                                    228,327                          369,797                                     -                            -                          -                   598,124
            PAYMENTS TO PROFESSIONALS (MOR-9)                                                       -                      1,354,946                                     -                            -                          -                 1,354,946
            TOTAL DISBURSEMENTS (MOR-7)                                                  32,130,529                      69,456,620                                      -                            -                          -              101,587,149

            ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

                                                                                                                                                                                                                  CIRCLE ONE

            REQUIRED INSURANCE MAINTAINED                                                                Are all accounts receivable being collected within terms? 1                                               Yes   No
               AS OF SIGNATURE DATE                                      EXP.                            Are all post-petition liabilities, including taxes, being paid within terms?                              Yes   No
                                                                        DATE                             Have any pre-petition liabilities been paid?                                                              Yes   No                          If so, describe
            CASUALTY                YES (X) NO ( )                      Various                          See "GLOBAL NOTES TO MONTHLY OPERATING REPORT" note number 4
            LIABILITY               YES (X) NO ( )                      Various                          Are all funds received being deposited into DIP bank accounts?                                            Yes   No
            VEHICLE                 YES (X) NO ( )                      Various                          Were any assets disposed of outside the normal course of business?                                        Yes   No                          If so, describe
            WORKER'S                YES (X) NO ( )                      Various
            PROPERTY                YES (X) NO ( )                      Various                          Are all U.S. Trustee Quarterly Fee Payments current?                                                      Yes   No
            D&O                     YES (X) NO ( )                      Various                          What is the status of your Plan of Reorganization?
                                                                                                         Filed on 10/25/18 (see E.C.F. no. 294)
            Co-Counsel to Debtors
            ATTORNEY NAME:           Patricia B. Tomasco                                                 I certify under penalty of perjury that the following complete
            FIRM NAME:               JACKSON WALKER L.L.P.                                               Monthly Operating Report (MOR), consisting of MOR-1 through
            ADDRESS:                 1401 McKinney Street, Suite 1900                                    MOR-9 plus attachments, is true and correct.
            ADDRESS:
            CITY, STATE, ZIP:        Houston, Texas 77010                                       SIGNED                                                                                            TITLE VP, Controller & Chief Accounting Officer WLB/WMLP
            TELEPHONE:               (713) 752-4200                                                                        (ORIGINAL SIGNATURE)
                                                                                                                                Scott Henry                                                               December 31, 2018
                                                                                                                       (PRINT NAME OF SIGNATORY)                                                                                (DATE)
            Co-Counsel to Debtors
            ATTORNEY NAME:           Stephen E. Hessler, P.C.
            FIRM NAME:               KIRKLAND & ELLIS LLP
            ADDRESS:                 300 North LaSalle
            ADDRESS:
            CITY, STATE, ZIP:        Chicago, Illinois 60654
            TELEPHONE:               (312) 862-2000



            Notes
        1
            See MOR-5 for detail




MOR-1                                                                                                                                                                                                                                                                  Page 1 of 11
                                       Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 2 of 11


                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                                     SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                 HOUSTON DIVISION

                    CASE NAME:              WESTMORELAND COAL COMPANY, et. al.                                                                                                   CASE NUMBER:                       18-35672

                                                                                                                                                                                 Petition Date:                      10/9/18

                                                                      GLOBAL NOTES TO MONTHLY OPERATING REPORT


            On October 9, 2018 (the “Petition Date”), Westmoreland Coal Company and its affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”), each commenced with this Court a voluntary
            case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their properties as debtors in possession
            pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 18, 2018, the United States Trustee for Region 7 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant
            to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”).

            The Debtors are filing their consolidated monthly operating report (the “MOR”) solely for purposes of complying with the monthly operating requirements applicable in the Debtors’ chapter 11 cases. The MOR
            should not be relied upon by any persons for information relating to current or future financial conditions, events, or performance of any of the Debtors or their affiliates.

            These following notes and statements and limitations should be referred to, and referenced in connection with, any review of the MOR:


               1.    Basis of Presentation – For financial reporting purposes, the Debtors generally prepare consolidated financial statements, which include information for Westmoreland Coal Company and its Debtor
                     affiliates. The financial statements and information contained herein are unaudited and preliminary. The Debtors are maintaining their books and records in accordance with generally accepted
                     accounting principles (“GAAP”) and the information furnished in this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived
                     from their books and records that was available at the time of preparation. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist.
                     Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update the MOR. In preparing the MOR, the Debtors
                     presented their Investment in Non-Debtor entities within the Equity section of the Balance Sheet for practical expedient purposes.


               2.    Reporting Period – Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring during the applicable reporting period. Except as
                     otherwise noted, no adjustments have been made for activity occurring after the close of the reporting period.
               3.    Accuracy – The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-bankruptcy law or in lieu of complying with any
                     periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this
                     financial information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or for any evaluations of
                     the Debtors based on this financial information or any other information.

               4.    Payment of Prepetition Claims Pursuant to First Day Orders – Within the first week of the commencement of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First-Day
                     Orders”) authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) service fees and charges assessed by the Debtors’ banks and debit and credit card companies; (b)
                     obligations related to customer programs; (c) insurance obligations; (d) surety bond program obligations; (e) employee wages, salaries, and related items, including independent contractor obligations; (f)
                     taxes and assessments; and (g) obligations related to vendors able to assert liens. Payments made on account of such claims following the commencement of these chapter 11 cases were paid pursuant to
                     the authority granted to the Debtors by the Bankruptcy Court under the First Day Orders.


               5.    Liabilities Subject to Compromise – As of the date of this MOR, the bar date for the filing or assertion of claims against the Debtors has not yet passed. Accordingly, the amounts currently classified
                     as liabilities subject to compromise (i.e., pre-petition liabilities) are estimates and are subject to future change and adjustment.

               6.    Reservation of Rights – Given the complexity of the Debtors' businesses, inadvertent errors, omissions, or over inclusion of contracts or leases may have occurred. Accordingly, the Debtors hereby
                     reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation, or other statement in this Monthly Operating Report and reserve the right
                     to amend or supplement this Monthly Operating Report if necessary, but shall be under no obligation to do so.




MOR-NOTES                                                                                                                                                                                                                              Page 2 of 11
                                              Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 3 of 11


                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                                           SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                       HOUSTON DIVISION

                         CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                                 CASE NUMBER:           18-35672




                                                                                            COMPARATIVE BALANCE SHEETS
            ASSETS                                                                   MONTH                     MONTH                  MONTH              MONTH             MONTH              MONTH
            for month ending                                                         October                   November               December           January           February            March

            CURRENT ASSETS
              Cash                                                            $           68,966,364    $           60,778,275    $              -   $             -   $              -   $              -
              Accounts Receivable, Net                                                    67,924,813                69,665,698                   -                 -                  -                  -
              Inventory: Lower of Cost or Market                                          47,153,116                50,363,812                   -                 -                  -                  -
              Prepaid Expenses                                                            24,227,571                22,288,105                   -                 -                  -                  -
              Other Current Assets 1                                                      28,286,732                24,638,717                   -                 -                  -                  -
            TOTAL CURRENT ASSETS                                              $          236,558,596    $          227,734,607    $              -   $             -   $              -   $              -
            PROPERTY, PLANT & EQUIP. @ COST                                   $          895,729,508    $          896,290,353    $              -   $             -   $              -   $              -
            Less Accumulated Depreciation                                               (553,280,407)             (561,875,671)                  -                 -                  -                  -
            NET BOOK VALUE OF PP&E                                            $          342,449,101    $          334,414,682    $              -   $             -   $              -   $              -
            OTHER ASSETS:
              1. Advanced Coal Royalties                                      $           12,584,539    $           12,395,916    $              -   $             -   $              -   $              -
              2. Restricted Investments                                                  156,369,033               157,721,973                   -                 -                  -                  -
              3. Unbilled Revenue, Less Current Portion                                  218,095,324               219,021,765                   -                 -                  -                  -
              4. Other Assets 2                                                           33,195,699                32,523,507                   -                 -                  -                  -
            TOTAL ASSETS                                                      $          999,252,292    $          983,812,450    $              -   $             -   $              -   $              -




            Notes
        1
            Other Current Assets include deferred income
        2
            Other Assets includes capitalized expenses, pension assets, prepaid retainers, and other non-current assets




MOR-2                                                                                                                                                                                                        Page 3 of 11
                                                 Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 4 of 11


                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                              SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                          HOUSTON DIVISION

                         CASE NAME:                  WESTMORELAND COAL COMPANY, et. al.                                                                                  CASE NUMBER:           18-35672




                                                                                               COMPARATIVE BALANCE SHEETS
            LIABILITIES & OWNER'S EQUITY                                                  MONTH                    MONTH                MONTH              MONTH             MONTH              MONTH
            for month ending                                                              October                  November             December           January           February            March

            LIABILITIES
            LIABILITIES NOT SUBJECT TO COMPROMISE (MOR-4)                            $        495,657,429     $      504,208,762    $              -   $             -   $              -   $              -
               LIABILITIES SUBJECT TO COMPROMISE
               Secured Debt 1                                                        $      1,060,220,643     $     1,056,802,021   $              -   $             -   $              -   $              -
               Federal Income Tax                                                                 259,012                       -                  -                 -                  -                  -
               FICA/Withholding                                                                           -                     -                  -                 -                  -                  -
               Production Taxes                                                                29,769,175             24,922,360
               Postretirement Medical Benefits                                                399,440,927            400,209,986                   -                 -                  -                  -
               Asset Retirement Obligations                                                               -                     -                  -                 -                  -                  -
               Trade and other accrued liabilities                                             51,762,163             46,559,238
               Other 2                                                                          5,003,004              4,969,989                   -                 -                  -                  -
            TOTAL LIABILITIES SUBJECT TO COMPROMISE                                  $      1,546,454,924     $     1,533,463,594   $              -   $             -   $              -   $              -
            TOTAL LIABILITIES                                                        $      2,042,112,353     $     2,037,672,356   $              -   $             -   $              -   $              -
            OWNER'S EQUITY (DEFICIT)
            TOTAL OWNER'S EQUITY (DEFICIT)                                           $     (1,042,860,061) $       (1,053,859,906) $               -   $             -   $              -   $              -
            TOTAL LIABILITIES & OWNERS EQUITY                                        $        999,252,292     $      983,812,450    $              -   $             -   $              -   $              -



            Notes
        1
            Includes pre-petition unpaid principal and interest, capitalized leases, and other secured financing
        2
            Includes current liabilities, non-current liabilities, and deferred revenue




MOR-3                                                                                                                                                                                                          Page 4 of 11
                                              Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 5 of 11


                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                            SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                        HOUSTON DIVISION

                         CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                                      CASE NUMBER:           18-35672




                                                                      SCHEDULE OF LIABILITIES NOT SUBJECT TO COMPROMISE
                                                                                      MONTH                     MONTH                      MONTH              MONTH             MONTH              MONTH
            for month ending                                                          October                   November                   December           January           February            March

            TRADE ACCOUNTS PAYABLE                                             $           42,850,336     $          38,418,036        $              -   $             -   $              -   $              -
            TAX PAYABLE:
              Federal Payroll Taxes                                            $                      -   $                        -   $              -   $             -   $              -   $              -
              State Payroll Taxes                                                                     -                            -                  -                 -                  -                  -
              Ad Valorem Taxes                                                                        -                            -                  -                 -                  -                  -
              Other Taxes                                                                   7,530,320                13,660,407                       -                 -                  -                  -
            TOTAL TAXES PAYABLE                                                $            7,530,320     $          13,660,407        $              -   $             -   $              -   $              -
            DIP FINANCING                                                      $           90,000,000     $          90,000,000        $              -   $             -   $              -   $              -
            ACCRUED INTEREST PAYABLE - DIP                                                  1,874,734                    237,642                      -                 -                  -                  -
            *ACCRUED PROFESSIONAL FEES:                                                     5,565,786                12,816,044                       -                 -                  -                  -
            OTHER ACCRUED LIABILITIES:
              1. DEFERRED REVENUE                                                           3,134,627                  3,459,776                      -                 -                  -                  -
              2. ARO 1                                                                    343,906,283               343,084,400                       -                 -                  -                  -
              3. OTHER 2                                                                      795,343                  2,532,457                      -                 -                  -                  -
            TOTAL LIABILITIES NOT SUBJECT TO COMPROMISE (MOR-3)                $          495,657,429     $         504,208,762        $              -   $             -   $              -   $              -


            *Payment Requires Court Approval.

            Notes
        1
            ARO liabilities are assumed to be not subject to compromise; see "GLOBAL NOTES TO MONTHLY OPERATING REPORT" note number 5
        2
            Other post-petition liabilities primarily includes post-retirement medical benefits accrued on a post-petition basis




MOR-4                                                                                                                                                                                                             Page 5 of 11
                                            Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 6 of 11


                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                        SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                    HOUSTON DIVISION

                        CASE NAME:               WESTMORELAND COAL COMPANY, et. al.                                                                                            CASE NUMBER:                   18-35672



                                                                      AGING OF LIABILITIES NOT SUBJECT TO COMPROMISE
                                                                                                           MONTH                  NOVEMBER
              DAYS                                                                TOTAL                  TRADE ACCTS              FED TAXES               STATE TAXES              AD-VALOREM,                OTHER
                                                                                                                                                                                   OTHER TAXES

              0-30                                                         $          52,078,443     $         38,418,036     $                   -   $                    -   $             13,660,407   $              -
              31-60                                                                              -                        -                       -                        -                          -                  -
              61-90                                                                              -                        -                       -                        -                          -                  -
              91+                                                                                -                        -                       -                        -                          -                  -
              TOTAL                                                        $          52,078,443     $         38,418,036     $                   -   $                    -   $             13,660,407   $              -


                                                                                       AGING OF ACCOUNTS RECEIVABLE
              MONTH                                                               October                  November                December                  January                 February                  March


              0-30                                                         $          65,328,758     $         66,816,429     $                   -   $                    -   $                      -   $              -
              31-60                                                                      749,275                  749,449                         -                        -                          -                  -
              61-90 1                                                                    449,022                  501,247                         -                        -                          -                  -
              91+ 1                                                                     1,397,758               1,598,573                         -                        -                          -                  -
              TOTAL                                                        $          67,924,813     $         69,665,698     $                   -   $                    -   $                      -   $              -


            Notes
        1
            The Debtors expect amounts aged over 60 days to be resolved promptly and amounts aged over 91 days primarily reflect accounts receivable for reclamation charges under dispute




MOR-5                                                                                                                                                                                                                        Page 6 of 11
                                             Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 7 of 11


                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                        CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                                   CASE NUMBER:              18-35672




                                                                                            STATEMENT OF INCOME (LOSS) 1
                                                                                    MONTH                    MONTH                     MONTH              MONTH             MONTH              FILING TO DATE
                                                                                    October                  November                  December           January           February

            REVENUES (MOR-1)                                                 $           63,106,204    $          67,593,714     $                -   $             -   $              -   $         130,699,918
            TOTAL COST OF REVENUES                                                       52,185,954               55,402,792                      -                 -                  -             107,588,746
            GROSS PROFIT                                                                 10,920,250               12,190,922                      -                 -                  -              23,111,172
            OPERATING EXPENSES:
              Selling, General, & Administrative                             $           11,242,909    $           6,312,677     $                -   $             -   $              -   $          17,555,586
              Insiders Compensation                                                         228,327                  369,797                      -                 -                  -                598,124
              Professional Fees                                                           5,434,541                8,362,096                      -                 -                  -              13,796,637
            TOTAL OPERATING EXPENSES                                         $           16,905,777    $          15,044,570     $                -   $             -   $              -   $          31,950,347
            INCOME (LOSS) BEFORE INT, DEPR/TAX (MOR-1)                       $           (5,985,527) $             (2,853,648) $                  -   $             -   $              -   $          (8,839,175)
            INTEREST INCOME / (EXPENSE)                                                  (3,368,996)                 (717,470)                    -                 -                  -              (4,086,466)
            DD&A EXPENSE                                                                 (5,949,118)               (6,298,842)                    -                 -                  -             (12,247,960)
            OTHER INCOME / (EXPENSE)                                                     (1,145,644)               (1,168,633)                    -                 -                  -              (2,314,277)
            OTHER ITEMS 2                                                               (20,450,417)                  (75,000)                    -                 -                  -             (20,525,417)
            TOTAL INT, DEPR & OTHER ITEMS                                    $          (30,914,175) $             (8,259,945) $                  -   $             -   $              -   $         (39,174,120)
            NET INCOME BEFORE TAXES                                          $          (36,899,702) $           (11,113,593) $                   -   $             -   $              -   $         (48,013,295)
            FEDERAL INCOME TAXES 3                                                                 -                         -                    -                 -                  -                        -
            NET INCOME (LOSS) (MOR-1)                                        $          (36,899,702) $           (11,113,593) $                   -   $             -   $              -   $         (48,013,295)



            Notes
        1
            Statement of income/(loss) presented for the full month of October 2018
        2
            Includes reorganization items such as the write-off of unamortized debt issuance costs related to debt subject to compromise
        3
            Income tax accruals are completed on a quarterly basis




MOR-6                                                                                                                                                                                                               Page 7 of 11
                                             Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 8 of 11


                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                                      SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                  HOUSTON DIVISION

                     CASE NAME:                    WESTMORELAND COAL COMPANY, et. al.                                                                        CASE NUMBER:              18-35672




        CASH RECEIPTS AND DISBURSEMENTS                                      MONTH                    MONTH                 MONTH              MONTH             MONTH              FILING TO DATE
                                                                             October                  November              December           January           February

          1. CASH - BEGINNING OF MONTH *                              $              38,234,352   $      70,103,556     $              -   $             -   $              -   $          38,234,352
        RECEIPTS:
          2. CASH SALES                                               $              62,277,459   $      66,819,085     $              -   $             -   $              -   $         129,096,544
          3. COLLECTION OF ACCOUNTS RECEIVABLE                                                -                    -                   -                 -                  -                        -
          4. LOANS & ADVANCES (attach list)                                                   -                    -                   -                 -                  -                        -
          5. SALE OF ASSETS                                                             82,731                     -                   -                 -                  -                 82,731
          6. OTHER                                                                    1,639,543             303,830                    -                 -                  -               1,943,373
        TOTAL RECEIPTS                                                $              63,999,733   $      67,122,915     $              -   $             -   $              -   $         131,122,648
          (Withdrawal) Contribution by Individual Debtor MFR-2**

        DISBURSEMENTS:
          7. NET PAYROLL                                              $              12,666,354   $      12,645,311     $              -   $             -   $              -   $          25,311,666    #
          8. SALES, USE & OTHER TAXES PAID                                            3,805,377          14,326,037                    -                 -                  -              18,131,414
          9. ROYALTIES                                                                5,109,824           3,631,093                    -                 -                  -               8,740,917
          10. OPERATING DISBURSEMENTS                                                 6,051,653          34,740,129                    -                 -                  -              40,791,782
          11. INSURANCE                                                                861,254              861,254                    -                 -                  -               1,722,508
          12. OTHER                                                                   3,636,067           1,897,850                    -                 -                  -               5,533,917
        TOTAL DISBURSEMENTS FROM OPERATIONS                           $              32,130,529   $      68,101,674     $              -   $             -   $              -   $         100,232,203
          19. PROFESSIONAL FEES                                                               -           1,354,946                    -                 -                  -               1,354,946
          20. U.S. TRUSTEE FEES                                                               -                    -                   -                 -                  -                        -
          21. OTHER REORGANIZATION EXPENSES                                                   -                    -                   -                 -                  -                        -
        TOTAL DISBURSEMENTS                                           $              32,130,529   $      69,456,620     $              -   $             -   $              -   $         101,587,149
          22. NET CASH FLOW                                                          31,869,204           (2,333,704)                  -                 -                  -              29,535,499
        23. CASH - END OF MONTH *                                     $              70,103,556   $      67,769,852     $              -   $             -   $              -   $          67,769,852



        Notes
        * Beginning and ending cash are bank cash; book cash is reflected in MOR-2




MOR-7                                                                                                                                                                                                        Page 8 of 11
                        Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 9 of 11


                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                        CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                  CASE NUMBER:         18-35672




                                                                                                 Cash Account Reconciliation
                                                                                                  Month of November, 2018
            Bank account balances as of 11/30/18

                                             Depository                                     Legal Entity                                        Type      Account No.       Balance
                 1.     Bank of New York                                   Western Energy Company                           Restricted                       1503       $      15,998,321
                 2.     Bank of New York                                   Western Energy Company                           Restricted                       3269               9,179,349
                 3.     Bank of New York                                   Westmoreland Coal Company                        Operating                        3704               8,141,438
                 4.     CIBC - Canada                                      Westmoreland Coal Company                        Operating                        3816                 226,655
                 5.     CIBC - US                                          Westmoreland Coal Company                        Money Market/Operating           7961              31,186,534
                 6.     CIBC - US                                          Westmoreland Coal Company                        Operating                        0304               3,768,856
                 7.     CIBC - US                                          Westmoreland Resources GP, LLC                   Escrow                           9817                    4,590
                 8.     CIBC - US                                          San Juan Coal Company                            Escrow                           0294                    1,989
                 9.     CIBC - US                                          San Juan Coal Company                            Operating/Escrow                 0141                        3
                10.     CIBC - US                                          Westmoreland Coal Sales Company, Inc             Operating                        4793                        -
                11.     CIBC - US                                          Westmoreland Coal Sales Company, Inc             Operating                        6649                        -
                12.     CIBC - US                                          Western Energy Company                           Operating                        5037                        -
                13.     CIBC - US                                          Western Energy Company                           Operating                        6550                        -
                14.     CIBC - US                                          Western Energy Company                           Operating                        6592                        -
                15.     CIBC - US                                          Texas Westmoreland Coal Co                       Operating                        5061                        -
                16.     CIBC - US                                          Texas Westmoreland Coal Co                       Operating                        6526                        -
                17.     CIBC - US                                          Texas Westmoreland Coal Co                       Operating                        6568                        -
                18.     CIBC - US                                          Dakota Westmoreland Corporation                  Operating                        5053                        -
                19.     CIBC - US                                          Dakota Westmoreland Corporation                  Operating                        6534                        -
                20.     CIBC - US                                          Dakota Westmoreland Corporation                  Operating                        6576                        -
                21.     CIBC - US                                          Westmoreland Savage Corp                         Operating                        5045                        -
                22.     CIBC - US                                          Westmoreland Savage Corp                         Operating                        6542                        -
                23.     CIBC - US                                          Westmoreland Savage Corp                         Operating                        6584                        -
                24.     CIBC - US                                          Westmoreland Resources, Inc                      Operating                        0168                        -
                25.     CIBC - US                                          Westmoreland Resources, Inc                      Operating                        6479                        -
                26.     CIBC - US                                          Westmoreland Resources, Inc                      Operating                        6500                        -
                27.     CIBC - US                                          Buckingham Coal Company, LLC                     Operating                        0930                        -
                28.     CIBC - US                                          Buckingham Coal Company, LLC                     Operating                        9825                        -
                29.     CIBC - US                                          Buckingham Coal Company, LLC                     Operating                        9833                        -
                30.     CIBC - US                                          San Juan Coal Company                            Operating                        5311                        -
                31.     CIBC - US                                          San Juan Coal Company                            Operating                        4553                        -
                32.     CIBC - US                                          San Juan Coal Company                            Operating                        4561                        -
                33.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6607                        -
                34.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6615                        -
                35.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6623                        -
                36.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6631                        -
                37.     CIBC - US                                          Westmoreland Coal Company                        Operating                        2998                 729,000
                                                                                                                                                                                              1
                38.     CIBC - US                                          Westmoreland Partners                            Operating                        0150                        -
                                                                                                                                                                                              1
                39.     CIBC - US                                          Westmoreland Partners                            Operating                        6495                        -
                40.     CIBC - US                                          San Juan Coal Company                            Operating                        5068                        3
                41.     First Interstate Bank                              Western Energy Company                           Restricted                       1033               6,609,233
                42.     First Interstate Bank                              Western Energy Company                           Restricted                       0588               1,099,274
                43.     First Interstate Bank                              Westmoreland Resources Inc                       Restricted                       8301                 713,755
                44.     First Interstate Bank                              Western Energy Company                           Restricted                       0620                 229,246
                45.     First Interstate Bank                              Westmoreland Coal Company                        Operating                        1165                 402,061
                46.     First Interstate Bank                              Western Energy Company                           Restricted                       8666                      (24)
                47.     First Interstate Bank                              Western Energy Company                           Restricted                       0353               2,789,360
                48.     First Interstate Bank                              Westmoreland Resources Inc                       Restricted                       085A               2,269,822
                49.     First Interstate Bank                              Westmoreland Resources Inc                       Restricted                       0850                 646,240
                50.     First Interstate Bank                              Western Energy Company                           Restricted                       0352                 229,494
                51.     First Tennessee Bank                               Western Energy Company                           Restricted                       7908                 620,121
                52.     Morgan Stanley                                     Western Energy Company                           Restricted                       5333              47,488,462
                53.     Morgan Stanley                                     Westmoreland Coal Company                        Restricted                       5332               6,974,275
                54.     Morgan Stanley                                     Westmoreland Resources, Inc                      Restricted                       6374               6,921,834
                55.     Morgan Stanley                                     Westmoreland Coal Company                        Restricted                       6373               1,810,239
                56.     Texas Capital Bank                                 Western Energy Company                           Restricted                       0024               5,994,155
                57.     Texas Capital Bank                                 Westmoreland Resources, Inc                      Restricted                       0235                 341,396
                58.     Wellington Shields                                 Buckingham Coal Company, LLC                     Restricted                       4579                   75,032
                59.     Wells Fargo Bank                                   Westmoreland Coal Company                        Restricted                       4971              34,707,821
                60.     Bank of New York                                   Westmoreland Kemmerer, Inc                       Restricted                       8733              29,855,303
                61.     CIBC - US                                          Westmoreland Resource Partners LP                Money Market/Operating           7303              28,177,372
                62.     CIBC - US                                          Westmoreland Resource Partners LP                Operating                        7488               3,663,889
                63.     CIBC - US                                          Westmoreland Kemmerer, Inc                       Operating                        0134                        -
                64.     CIBC - US                                          Westmoreland Kemmerer, Inc                       Operating                        6487                        -
                65.     CIBC - US                                          Oxford Mining Company                            Operating                        8436                        -
                66.     CIBC - US                                          Oxford Mining Company                            Operating                        9809                        -
                67.     Morgan Stanley                                     Westmoreland Kemmerer, Inc                       Restricted                       2340                 226,327
                                                                                                                                                                                              1
                68.     UBS Financial Services, Inc                        Oxford Mining Company                            Restricted                       1174                        -
                69.     Wellington Shields                                 Oxford Mining Company                            Restricted                       9315               2,700,000
                                                                                                                                                                                              2
                70.     CIBC - US                                          Westmoreland Resource Partners, LP               Restricted                       6161                 244,193
                                                                                                                                                                                              3
                71.     First Interstate                                   Westmoreland Kemmerer LLC                        Restricted                       0485                  60,000
               Total                                                                                                                                                    $     254,085,620
            Notes
            Ending cash per MOR-7 is comprised of only "CIBC-US" non-escrow accounts; balances reflects ending bank balances
        1
            Accounts were closed during the month of November
        2
            Account opened in November for purposes of professional fee reserve account
        3
            Bank Account opened in November for purposes of cash collateralization of the credit card program at Kemmerer




MOR-8                                                                                                                                                                                             Page 9 of 11
                                            Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 10 of 11


                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                        CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                                                CASE NUMBER:            18-35672


                                                                                 PAYMENTS TO INSIDERS AND PROFESSIONALS 1
            Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
            Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
              INSIDERS: NAME/POSITION/COMP TYPE 2                                   MONTH                   MONTH                     MONTH                     MONTH                    MONTH              MONTH
                                                                                    October                 November                  December                  January                  February            March
              1. Michael G. Hutchinson/Interim Chief Executive Officer,
                                                                             $            26,923.08    $           53,846.16
              member of Board of Directors                                                                                       $                    -   $                     -   $               -   $              -
              2. Jennifer S. Grafton/Chief Administrative Officer, Chief
                                                                                          17,165.38                34,330.76
              Legal Officer & Secretary                                                                                                               -                         -                   -                  -

              3. Gary A. Kohn/Chief Financial Officer                                     25,050.00                81,975.00
                                                                                                                                                      -                         -                   -                  -

              4. Joseph E. Micheletti/Chief Operating Officer                             17,357.69                34,715.38
                                                                                                                                                      -                         -                   -                  -
              5. Sheldon de Jager/Vice President - Financial Planning and
                                                                                           8,511.54                17,023.08
              Analysis & Treasurer                                                                                                                    -                         -                   -                  -
              6. Scott Henry/Vice President, Controller & Chief
                                                                                           8,319.23                16,638.46
              Accounting Officer WLB/WMLP                                                                                                             -                         -                   -                  -
              7. Jeffrey Stein/Chief Restructuring Officer, member of
                                                                                        125,000.00                131,268.07
              Board of Directors 3                                                                                                                    -                         -                   -                  -

              TOTAL INSIDERS (MOR-1)                                         $          228,326.92     $          369,796.91     $                    -   $                     -   $               -   $              -



                                                                                           PAYMENTS TO PROFESSIONALS 1
              PROFESSIONALS: NAME/ORDER DATE                                        MONTH                   MONTH                     MONTH                     MONTH                    MONTH              MONTH
                                                                                    October                 November                  December                  January                  February            March
              1. Donlin, Recano, & Company, Inc.                             $                     -   $          136,696.42     $                    -   $                     -   $               -   $              -
              2. Schulte Roth & Zabel, LLP                                                         -              647,141.77                          -                         -                   -                  -
              3. Houlihan Lokey, Inc                                                               -              153,323.25                          -                         -                   -                  -
              4. FTI Consulting                                                                    -              150,361.44                          -                         -                   -                  -
              5. Jones Walker LLP                                                                  -               78,858.00                          -                         -                   -                  -
              6. Thunderwood Capital                                                               -               22,196.00                          -                         -                   -                  -
              7. Seward & Kissel                                                                   -               15,173.00                          -                         -                   -                  -
              8. Keith Alessi                                                                      -               30,000.00                          -                         -                   -                  -
              9. Dinsmore                                                                                          34,248.50
              10. Winston & Strawn                                                                                 86,947.50
              TOTAL PROFESSIONALS (MOR-1)                                    $                     -   $        1,354,945.88     $                    -   $                     -   $               -   $              -

            Notes
        1
            All payments reflect post-petition payments only
        2
            Comp type included reflects gross wages and consulting payments; all where applicable for the post-petition period
        3
            Includes expense reimbursement




MOR-9                                                                                                                                                                                                                      Page 10 of 11
                                                      Case 18-35672 Document 895 Filed in TXSB on 12/31/18 Page 11 of 11


                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                                       SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                   HOUSTON DIVISION

                           CASE NAME:                     WESTMORELAND COAL COMPANY, et. al.                                                                                  CASE NUMBER:                                  18-35672




                                           Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11 1

                                                                                                                          MONTH             MONTH              MONTH              MONTH             MONTH              Quarter            Filing
                                                                                                                          October           November           December           January           February           to date           to date
                                                 Entity                                        Case Number
            Absaloka Coal, LLC                                                                   18-35673             $             -   $              -   $              -   $             -   $              -   $             -   $             -
            Basin Resources, Inc.                                                                18-35674                           -                  -                  -                 -                  -                 -                 -
            Buckingham Coal Company, LLC                                                         18-35675                  1,445,051         3,843,398                    -                 -                  -        5,288,449         5,288,449
            Dakota Westmoreland Corporation                                                      18-35676                   281,877            475,075                    -                 -                  -          756,952          756,952
            Daron Coal Company, LLC                                                              18-35677                           -                  -                  -                 -                  -                 -                 -
            Harrison Resources, LLC                                                              18-35678                           -                  -                  -                 -                  -                 -                 -
            Haystack Coal Company                                                                18-35679                           -                  -                  -                 -                  -                 -                 -
            Oxford Conesville, LLC                                                               18-35680                           -                  -                  -                 -                  -                 -                 -
            Oxford Mining Company - Kentucky, LLC                                                18-35681                           -                  -                  -                 -                  -                 -                 -
            Oxford Mining Company, LLC                                                           18-35682                  1,749,596         6,575,123                    -                 -                  -        8,324,719         8,324,719
            San Juan Coal Company                                                                18-35684                  2,275,690         5,562,769                    -                 -                  -        7,838,460         7,838,460
            San Juan Transportation Company                                                      18-35683                           -                  -                  -                 -                  -                 -                 -
            Texas Westmoreland Coal Company                                                      18-35685                           -                  -                  -                 -                  -                 -                 -
            WCC Land Holding Company, Inc.                                                       18-35686                           -                  -                  -                 -                  -                 -                 -
            WEI - Roanoke Valley, Inc.                                                           18-35687                           -                  -                  -                 -                  -                 -                 -
            Western Energy Company                                                               18-35688                 10,701,359        18,498,585                    -                 -                  -       29,199,944        29,199,944
            Westmoreland - Roanoke Valley, LP                                                    18-35708                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Coal Company                                                            18-35672                  9,121,308        14,287,231                    -                 -                  -       23,408,539        23,408,539
            Westmoreland Coal Company Asset Corp.                                                18-35689                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Coal Sales Company, Inc.                                                18-35690                    15,250             15,250                    -                 -                  -           30,500           30,500
            Westmoreland Energy Services New York, Inc.                                          18-35691                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Energy Services, Inc.                                                   18-35693                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Energy, LLC                                                             18-35694                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Kemmerer Fee Coal Holdings, LLC                                         18-35695                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Kemmerer, LLC                                                           18-35696                  2,179,593        12,837,306                    -                 -                  -       15,016,899        15,016,899
            Westmoreland Mining LLC                                                              18-35697                           -                  -                  -                 -                  -                 -                 -
            Westmoreland North Carolina Power, LLC                                               18-35698                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Partners                                                                18-35700                       288               325                     -                 -                  -             613               613
            Westmoreland Power, Inc.                                                             18-35701                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Resource Partners, LP                                                   18-35702                           -           82,731                    -                 -                  -           82,731           82,731
            Westmoreland Resources GP, LLc                                                       18-35703                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Resources, Inc.                                                         18-35704                  3,842,000         5,518,546                    -                 -                  -        9,360,545         9,360,545
            Westmoreland San Juan Holdings, Inc.                                                 18-35705                           -                  -                  -                 -                  -                 -                 -
            Westmoreland San Juan, LLC                                                           18-35706                           -                  -                  -                 -                  -                 -                 -
            Westmoreland Savage Corporation                                                      18-35707                   131,528            631,672                    -                 -                  -          763,200          763,200
            Westmoreland Texas Jewett Coal Company                                               18-35671                   386,987          1,128,608                    -                 -                  -        1,515,594         1,515,594
            WRI Partners, Inc.                                                                   18-35709                           -                  -                  -                 -                  -                 -                 -
            Total (same as MOR-1 disbursements)                                                                       $ 32,130,525      $ 69,456,620       $              -   $             -   $              -   $ 101,587,145     $ 101,587,145




Exhibit A                                                                                                                                                                                                                                              Page 11 of 11
